Title: To George Washington from James Keith, 10 February 1785
From: Keith, James
To: Washington, George

 

Sir
New York 10th Feby 1785

Your Excellency will remember in Octr 1782 I was tried upon the following charges (Viz.) 1st for presuming “to detach a party of armed Men from the Garrison of West Point, without the consent or knowledge of the Commandant, and putting them under the direction of a person who was not an Officer; to the prejudice of good Order and Military discipline. 2d For a palpable contempt and disobedience of General Orders; having connived at, and assisted in the pernicious and illicit intercourse of traffic with the Enemy, by furnishing Joseph Brown with a Military Guard, which he made use of for the protection of Stores and merchandize brought from within the Enemy’s lines;” Putting the Guard under the direction of a person who was not an Officer was the only part of the Charge of which I was found guilty; but such were the Clammours of the People, at that time, against the injurious practice of bringing goods from New York, that policy made it necessary to mark for a Victim the man, who first should be found in any degree, to have encouraged it. Appearances being suspicious, the censure of the Court Martial fell heavily upon me.
Although from the complexion of the whole case, one would naturally be induced to draw the most unfavorable conclusions respecting my intentions; yet with the utmost sincerity, I now Assure your Excellency (and appeal to that great being who knows the heart, as a Witness to the truth of the Assertion) that I had not, at the time, the most distant Idea, that the Stores and Merchandize, mentioned above, were of the contraband kind—they were reported to me to consist of boots, Shoes, and other Articles, of which I knew both officers & men stood in the greatest need; and considering the pressing wants of the Army, I conceived myself not only authorised, but in duty bound, to give them every protection in my power, under these impressions, I was incausiously led, for the greater security of the goods, to leave the Guard to the direction of the Owner of them. and however unwarrantable, or even Criminal, this measure might, at that time, appear; or with what degree of severity soever a military tribunal might have animadverted upon it, I am persuaded, from the tenderness shown by your Excellency to Officers who have been rather unfortunate than base, that I

should have been treated as a Subject of pardon, had not policy dictated the impropriety of the Grant.
I have therefore to solicit (as no evils can now result from the indulgence) that, should your Excellency be convinced that my Misfortune arose rather from inadvertence than foul design, and that the Claims of Justice are satisfied, you would condescend so far as to signify it by a line—this will wipe the reproach from my name—cheer the hearts of an indigent tho’ innocent family—replace me in the Esteem of my Countrymen, and, by recommending me to the Compassion of Congress, may, possibly prove a means of procuring those emoluments, to which, after more than seven Years hard Service, I conceive myself justly Entitled.
The papers accompanying this Address, as they speak the sentiments of a number of Gentlemen who from a long and intimate Acquaintance are best able to decide the motives of my Conduct, I beg leave to submit to your Excellency’s perusal.
Conscious I am that the freedom with which I have intruded upon your Excellency’s retirement needs more than an appology—If a regard for my own quiet and a future wellfare of those with whom I am Connected by the dearest & most tender Affections have tempted me to the Commission of a second Offence, I have only to rely on your Excellency’s goodness to pardon, what your nobility of Mind must forbid you to censure as a fault. I have the Honour to be With the most perfect Respect Your Excellency’s most Obedient and Most Humbe Servt

James Keith

